DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on July 14, 2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden on the Examiner.  This is not found persuasive because the two Groups encompass two complete inventions, specifically one with a fan having blades with a free end, and those that are connected to a hub. While the search areas are similar, a search burden is invoked by requiring the search of two completely different inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1 – 8, 17 – 19 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the blade root end" and “the blade tip” in lines 4 – 5.  There is insufficient antecedent basis for this limitation in the claim. Correction is required.
Claim 8 recites the limitation "the ratio" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Correction is required.
Claims 2 – 7 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 8, 17 – 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchibe (US 2016/0138614).
Regarding Claim 1:
Fuchibe teaches an impeller (3) of a motor vehicle fan comprising: a cylindrical ring (33) having a center (34); and blades (32) extending from the cylindrical ring and toward the center, each blade having two radially opposite ends, referred to as the blade root end and the blade tip end, the blade root end being directed toward the center and the blade tip end being secured to the cylindrical ring wherein all the blade root ends are free ends (Figs 2 – 4).
	Regarding Claim 2:
Fuchibe teaches a free central zone forming an imaginary circle having a diameter less than or equal to 15% of a diameter of the impeller (Figs 2 – 4).
	Regarding Claim 3:
Fuchibe teaches each blade has a chord increasing regularly from the blade root end to the blade tip end (Figs 2 – 4).
	Regarding Claim 4:
		Fuchibe teaches the blade root end has a non-zero chord (Figs 2 – 4).
	Regarding Claim 5:
Fuchibe teaches the cylindrical ring has a width measured along a rotation axis of the impeller such that the blades are entirely contained within a volume delimited by the cylindrical ring (Figs 2 – 4).
	Regarding Claim 6:
Fuchibe teaches the blades have a twisted profile from the blade tip end to the blade root end, the twist being defined about a torsion axis (Figs 2 – 4).
	Regarding Claim 7:

	Regarding Claim 8:
Fuchibe teaches wherein, along a blade, the ratio, referred to as the shrinkage allowance, between a chord of a blade and a distance separating the same points on two adjacent blades decreases toward the blade root end (Figs 2 – 4).
	Regarding Claim 17:
Fuchibe teaches a motor vehicle motor-fan unit comprising: a support (2) on which is mounted a fan (1), the fan comprising: an impeller (3), and a device (4) for driving the impeller in rotation, wherein the impeller is as defined in claim 1.
	Regarding Claim 18:
Fuchibe teaches the rotation drive device is situated at the periphery of the impeller, on the support, and cooperates with the cylindrical ring of the impeller (Figs 2 – 4).
	Regarding Claim 19:
Fuchibe teaches the rotation drive device is situated at the periphery of the impeller, on the support, and cooperates with the central hub of the impeller (Figs 2 – 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747